DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US PgPub No. 2016/0127636). 
Regarding claim 1, Ito teaches a method of operating an electronic device (paragraphs 0034 and 0132 - 0134; camera), the method comprising: displaying a preview image obtained by executing a camera application (figures 4, 6 – 7, and 9 – 10; displaying a preview image); extracting feature information from the preview image (figures 4, 6 – 7, and 9 – 10; subjects; paragraph 0003, 0013, 0016, 0037, 0151, and 0181 programs); converting a user input into an input value in response to user input generated in relation to the preview image (figures 4, 6 – 7, and 8 – 10; user input wherein converting a user input into an input value in response to user input generated in relation to the preview image), and setting a depth based on the feature information and the input value (figures 4, 6 – 7, and 

Regarding claim 2, as mentioned above in the discussion of claim 1, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches displaying an aperture icon on the preview image (figure 6 – 7 and 10 circle; displaying an aperture icon on the preview image); and adjusting an opening area of the aperture icon in response to the user input generated on the preview image (figure 6 – 7 and 10; adjusting an opening area of the aperture icon in response to the user input generated on the preview image).

Regarding claim 3, as mentioned above in the discussion of claim 2, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein when the user input is touch input indicating an increasing of distance between two touch regions, the opening area of the aperture icon is increased, and the depth is set to a shallow depth, and when the user input is a touch input indicating a decreasing of distance between two touch regions, the opening area of the aperture icon is decreased, the depth is set to be deep depth (figure 6 – 7 and 10 circle; wherein when the user input is touch input indicating an increasing of distance between two touch regions, the opening area of the aperture icon is increased, and the depth is set to a shallow depth, and when the user input is a touch input indicating a decreasing of distance between two touch regions, the opening area of the aperture icon is decreased, the depth is set to be deep depth).

Regarding claim 4, as mentioned above in the discussion of claim 2, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein when the user input is touch input indicating finger movement in a first direction, an opening area of the aperture icon is increased, and the depth is set to be shallow depth, and when the user input is a touch input indicating finger movement in a second direction opposite to the first direction, an opening area of the aperture icon is decreased, and the depth is set to be deep depth (figure 6 – 7 and 10 circle; wherein when the user input is touch input indicating finger movement in a first direction, an opening area of the aperture icon is increased, and the depth is set to be shallow depth, and when the user input is a touch input indicating finger movement in a second direction opposite to the first direction, an opening area of the aperture icon is decreased, and the depth is set to be deep depth).

Regarding claim 5, as mentioned above in the discussion of claim 1, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the feature information includes feature information extracted from the preview image (figures 4, 6 – 7, and 9 – 10; subjects).

Regarding claim 6, as mentioned above in the discussion of claim 5, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the feature information includes at least one of object information, background information, ambient 

Regarding claim 7, as mentioned above in the discussion of claim 5, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the feature information includes at least one of color temperature information and an illumination level information (paragraphs 0041, 0049, and 0097; color and/or paragraph 0049 illumination).

Regarding claim 8, as mentioned above in the discussion of claim 5, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the depth is determined based on an output value of a machine learning model by applying feature information as the input value to the machine learning model (paragraphs 0042 – 0045, 0055 - 0062; distance information calculation unit determination).

Regarding claim 9, as mentioned above in the discussion of claim 1, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches setting the depth based on the feature information when user input is not generated on the preview image before the imaging operation is executed (figure 8 items S4 – S7).

Regarding claim 10, as mentioned above in the discussion of claim 9, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the depth is 

Regarding claim 11, as mentioned above in the discussion of claim 10, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the depth is set to a shallow depth when a conversion gain of the image sensor increases, and the depth is set to a deep depth when a conversion gain of the image sensor decreases (paragraphs 0131 – 0133; wherein the depth is set to a shallow depth when a conversion gain of the image sensor increases, and the depth is set to a deep depth when a conversion gain of the image sensor decreases).

Regarding claim 12, as mentioned above in the discussion of claim 1, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein blur strength associated with a background of the preview image is determined in accordance with the depth (paragraphs 0083, 0124, and 0131 – 0133; wherein blur strength associated with a background of the preview image is determined in accordance with the depth).

Regarding claim 13, Ito teaches a method of operating an electronic device (paragraphs 0034 and 0132 - 0134; camera), the method comprising: displaying an aperture icon having an aperture shape (figure 6 – 7 and 10 circle; displaying an aperture icon on the preview image) on a preview image (figures 4, 6 – 7, and 9 – 10; displaying a 

Regarding claim 14, as mentioned above in the discussion of claim 13, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the opening area of the aperture icon and the blur strength increase when user input is a first gesture, and the opening area of the aperture icon and the blur strength decrease when user input is a second gesture different from the first gesture (figure 6 – 7 and 10 circle; wherein the opening area of the aperture icon and the blur strength increase when user input is a first gesture, and the opening area of the aperture icon and the blur strength decrease when user input is a second gesture different from the first gesture).

Regarding claim 15, as mentioned above in the discussion of claim 13, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches executing an imaging operation in relation to the preview image and applying the blur strength to generate a result image (paragraphs 0083, 0124, and 0131 – 0133, blur image; also, paragraphs 0046, 0072, and 0083 result image).

Regarding claim 16, as mentioned above in the discussion of claim 13, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the blur strength is determined based on at least one of user input and feature information associated with the preview image (paragraphs 0083, 0124, and 0131 – 0133 and/or figures 4, 6 – 7, and 9 – 10; subjects).

Regarding claim 17, as mentioned above in the discussion of claim 13, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the aperture icon is controlled to not be displayed when user input is not generated for a predetermined period of time on the preview image (paragraphs 0011, 0074, 0103 – 0105, 0124, and 0127 - 0129; figure 6 – 7 and 10 circle).

Regarding claim 18, as mentioned above in the discussion of claim 13, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches wherein the aperture icon is again displayed when user input is generated on the preview image on which the aperture icon is not displayed (paragraphs 0011, 0074, 0103 – 0105, 0124, and 0127 - 0129; figure 6 – 7 and 10 circle).

Regarding claim 19, Ito teaches a method of operating (figure 8) an electronic device (paragraphs 0034 and 0132 - 0134; camera), the method comprising: performing a training operation for a machine learning model by applying feature information 

Regarding claim 20, as mentioned above in the discussion of claim 19, Ito teaches all of the limitations of the parent claim.  Additionally, Ito teaches changing the blur strength in response to user input generated in relation to the preview image (paragraphs 0083, 0124, and 0131 – 0133 also figures 4, 6 – 7, and 8 – 10; user input).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito (US PgPub No. 2011/0221948) teaches a shutter icon on touch panel.

Hinkel (US Patent No. 9,749,532) teaches a shutter icon on touch panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan

01/18/2022